DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
The dependency of the claim appears to be in error because it is depending from a later claim 14.
Appropriate correction is required.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Lin et al (US 2013/0128826), Guan et al (US 2019/0081764), Hang et al (US 2019/0124633), Fehrenbach et al (US 2020/0092685) and Aiba et al (US 2021/0320776) are cited because they are pertinent to the method and apparatus of reporting/transmission of feedback information. However, none of the cited references teaches or suggests a method for transmitting feedback information comprising, in combination with other steps, the further arrangements of the method step of generating, by the terminal device based on the trigger signaling, a feedback codebook comprising the feedback information for the plurality of downlink channel groups, wherein the plurality of downlink channel groups comprise a first downlink channel group and a second downlink channel group, and a group number of the first .

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636